Motion Granted; Abatement Order filed January 5, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00905-CV
                                   ____________

                           DIANA G. OFFORD, Appellant

                                           V.

 JUDGE BRADY ELLIOT, IN HIS OFFICIAL AND INDIVIDUAL CAPACITY,
                            Appellee


                       On Appeal from the 400th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 10-DCV-185448A


                         ABATEMENT                  ORDER

      This is an appeal from a judgment signed July 18, 2011. According to a motion
filed by appellant’s attorney, appellant died intestate October 7, 2011. Pursuant to Texas
Rule of Appellate Procedure 7.1(a), the appeal may continue. Appellant filed a motion
seeking a 30-day abatement to determine the appointment of a representative to be
substituted to prosecute this appeal. Appellant’s motion is granted.

      Accordingly, we order the case abated and remanded to the trial court for a period of
thirty days so that the trial court may appoint a representative to prosecute this appeal. A
supplemental clerk’s record containing the trial court’s order shall be filed with the clerk of
this court on or before February 6, 2012.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental
clerk’s record is filed in this court. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing date
from the trial court and to schedule a hearing, if a hearing is required, in compliance with
this court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.
       It is so ORDERED.


                                       PER CURIAM




                                              2